IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Dauphin County Social Services for        :
Children and Youth,                       :
                       Petitioner         :   CASE SEALED
                                          :
                      v.                  :   No. 347 C.D. 2020
                                          :   Argued: September 17, 2020
Department of Human Services,             :
                      Respondent          :



BEFORE:        HONORABLE RENÉE COHN JUBELIRER, Judge
               HONORABLE MICHAEL H. WOJCIK, Judge
               HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                          FILED: October 14, 2020


      Dauphin County Social Services for Children and Youth (Agency) petitions
for review of a Final Order of the Secretary of Human Services (Secretary),
upholding an order of the Department of Human Services (Department), Bureau of
Hearings and Appeals (Bureau). The Bureau adopted the recommendation of an
Administrative Law Judge (ALJ) to sustain an appeal by V.S. (Father) and to
expunge an indicated report identifying Father as a perpetrator of child abuse on the
ChildLine and Abuse Registry (Registry) under the Child Protective Services Law
(CPSL).1 Agency argues the ALJ erred in determining it did not present substantial
evidence that Father was a perpetrator of child abuse against one of his five-month-


      1
          23 Pa.C.S. §§ 6301-6387.
old twins (Child). Based upon the findings of fact and credibility determinations, by
which we are bound, we agree that Agency did not satisfy its burden of proving
Father recklessly placed Child at reasonable risk of bodily injury. Therefore, we
affirm.
      On October 16, 2018, Agency received a referral and initiated an investigation
into an incident involving Father.                 An Agency Caseworker (Caseworker)
interviewed Mother, attempted to interview Father, took photographs of the
apartment, checked the temperature outside that day, and consulted with police. On
December 17, 2018, Agency filed an indicated report against Father based upon that
investigation. According to the Child Protective Services Investigation Report,
commonly called a CY-48, Caseworker determined that Father “[c]reat[ed] a
[r]easonable [l]ikelihood of [b]odily [i]njury to a Child [t]hrough [a]ny [r]ecent
[a]ct/[f]ailure to [a]ct.” (Reproduced Record (R.R.) at 8.) Father filed a timely
appeal requesting expungement of the indicated report.
      A hearing was held on May 30, 2019, at which Caseworker, a police officer
who responded to the scene (Officer), and Child’s Mother testified.2 Caseworker
testified as follows based upon her investigation and interview with Mother. At
approximately 7:00 p.m. on October 15, 2018, police responded to a verbal
disagreement involving Father and Mother and separated them into different rooms
for the evening. (Id. at 94.) Around midnight on October 16, 2018, Mother told
Caseworker that Father entered the bedroom where Mother, Child, and Child’s twin
sister were located and demanded that they leave the residence. (Id. at 95.) When
Mother refused, Mother told Caseworker that Father “attempted to lift the mattress
with the two children and [Mother] on the mattress,” but was unsuccessful. (Id.)


      2
          Father appeared, pro se, at the hearing and did not testify.


                                                  2
Mother told Caseworker that Father then picked up Child, who was swaddled in a
blanket, took her outside the apartment, propped her up against the wall, shut the
door, and told Mother “to come get her child.” (Id.) Mother, who was carrying the
twin sister, picked Child up, at which time Father locked the door behind them. (Id.)
Mother went to a neighboring apartment building and called police. (Id.) According
to Caseworker, it was 47 degrees outside, but Caseworker was unaware of what the
temperature was inside the apartment building. (Id. at 104.) Mother and the children
were locked outside of their residence for 40 minutes. (Id. at 107.) Caseworker
issued the indicated report based upon the incident involving the mattress and Child
being placed outside the apartment. (Id. at 118-19.) Caseworker acknowledged the
apartment door led to a hallway, which was enclosed. (Id. at 124-25.)
      Officer testified as follows. He did not respond to the earlier call; he only
responded to the second incident where Mother and the children were locked out of
the apartment. Mother told Officer that Father “came in and flipped the mattress,
and then took one of the daughters out into the . . . hallway.” (Id. at 142.) Officer
did not recall what the weather was like but acknowledged the hallway was a
common area. (Id. at 143.) He was also unaware of the temperature in the hallway.
(Id. at 148.) Officer charged Father with endangering the welfare of a child but the
charges were withdrawn or dismissed after Father completed parenting classes. (Id.
at 145.)
      Mother testified via telephone as a hostile witness for Agency as follows.
Father did not try to flip the mattress but did place Child in the hallway. (Id. at 155.)
Mother was not concerned that Child was in any danger because she and Father
“were both right there” and Child was within arm’s reach of both her and Father.
(Id. at 160, 174, 176-77.) Child could not crawl, roll over, or go anywhere, and



                                           3
Father did not throw Child to the floor but placed Child there. (Id. at 160.) Mother
reiterated that Child “wasn’t in harm’s way” because “[w]e were right there.” (Id.
at 161.) According to Mother, “as soon as [Father] put [Child] down, like I was right
there. Like, she wasn’t even on the floor, like a second. I picked her right up.” (Id.)
Mother did not need to walk to retrieve Child from the hallway and simply reached
down and picked her up. (Id. at 170.) Mother repeatedly testified Father did not
close the door leaving Child alone in the hallway. (Id. at 155-56, 162-64, 169-70,
174, 178-79, 181.) Mother also testified Child was not on the mattress but was in a
bassinet. (Id. at 168, 179.)
      The ALJ found Caseworker and Officer credible and Mother “mostly not
credible.” (ALJ Adjudication, Finding of Fact (FOF) ¶¶ 19-21 (emphasis omitted).)
Specifically, the ALJ found Mother showed bias in favor of Father, was trying to
protect him, and was minimizing what he did. (Id. ¶ 24). Although Mother claimed
at the hearing to not remember much of the incident, the ALJ found her statements
to Officer and Caseworker on the day of the incident more credible than her
testimony at the hearing several months later. (Id. ¶¶ 25-26.) While the ALJ found
Father attempted to lift or flip the mattress where Child was laying swaddled in a
blanket and then picked Child up and placed her outside the apartment door propped
up against a wall in the enclosed common area, closed the door, and told Mother to
get Child, (id. ¶¶ 6-7, 11), the ALJ found Mother immediately picked Child up, at
which time Father locked Mother, Child, and the twin sister out of the apartment,
(id. ¶¶ 8-10). In making these findings, the ALJ found Mother credible when
testifying that Child was outside the apartment “‘for like a second’ before she ‘just
reached down to grab her’” and that Mother did not believe Child was in any danger.
(Id. ¶¶ 22-23; see also ALJ Adjudication at 10.) Accordingly, the ALJ found Agency



                                          4
did not meet its burden of proving, by substantial evidence, that Father committed
child abuse by intentionally, knowingly, or recklessly causing bodily injury to Child
“through any recent act or failure to act” pursuant to Section 6303(b.1)(5) of the
CPSL, 23 Pa.C.S. § 6303(b.1)(5), as alleged by Agency.
      The ALJ reasoned that Agency did not present substantial evidence to show
that Father’s act of placing Child outside the apartment door on the concrete floor
while swaddled in a blanket “for a second” before Mother picked her up created a
reasonable likelihood that Child would sustain bodily injury. (ALJ Adjudication at
9.) The ALJ noted that Mother testified Father never closed the door, which the ALJ
found credible, and that there was no evidence Child was exposed to the elements or
outdoor cold because the hallway was enclosed. (Id.) The ALJ continued:

             Granted [Father’s] behavior was immature and showed a lack of
      common sense and poor judgment; however, this behavior did not
      amount to child abuse. This ALJ must consider whether [Father’s]
      behavior amounted to recklessness when he placed [Child] outside of
      his apartment door. The evidence points to [Child] not suffering any ill
      effects of being left ou[t]side of her apartment for a very short period
      of time. In the case at bar, there is not substantial evidence that [Father]
      acted negligently with respect to a material element of an offense when
      he should be aware of a substantial and unjustifiable risk that the
      material element exists or will result from his conduct. The risk must
      be of such a nature and degree that the actor’s failure to perceive it,
      considering the nature and intent of his conduct and the circumstances
      known to him, involves a gross deviation from the standard of care that
      a reasonable person would observe in the actor’s situation.

             In this case, there is not substantial evidence that [Father’s]
      actions amount to an awareness of a substantial and unjustifiable risk
      that the material element exists or will result from his conduct. [Father]
      should not have necessarily expected that his 5-month-old daughter
      might be harmed by his placing her by his apartment door while her
      mother was standing right there. His behavior was totally unreasonable
      and thoughtless and perhaps a gross deviation from what a reasonable
      person/parent in [Father]’s shoes would do under the circumstances.


                                           5
       However, this behavior was not reckless and did not create a reasonable
       likelihood of bodily injury.

(Id. at 9-10 (emphasis and underscore in original).)                  Therefore, the ALJ
recommended that Father’s appeal be sustained and that his name be expunged from
the Registry. (Id. at 11.) By Order dated August 16, 2019, the Bureau adopted the
ALJ’s recommendation in its entirety.
       Thereafter, Agency filed an Application/Petition for Reconsideration in which
it alleged the Bureau correctly used the reckless standard to analyze the incident but
misapplied that law to the facts. (R.R. at 67.) Agency further alleged Mother’s
belief that Child was not in danger should not be considered as that is the factfinder’s
responsibility. (Id.) Lastly, Agency alleged the Bureau “did not address the
reasonable likelihood of bodily injury that the victim child was subject to when
[Father] attempted to flip the mattress that the victim child and victim child’s sister
were laying on,” as well as the young age of Child. (Id. at 68.) By order dated
September 9, 2019, the Secretary granted reconsideration. (Id. at 70.) Subsequently,
on March 10, 2020, the Secretary issued a Final Order upholding the Bureau’s
decision “for the reasons stated by the Bureau.” (Id. at 72.)
       Agency now petitions this Court for review,3 arguing the ALJ erred in
determining it did not present substantial evidence to show Father was a perpetrator
of child abuse, pointing to evidence that Father attempted to flip the mattress where
Child was laying and propped Child up, unsupervised, outside the apartment in a
cold hallway. It argues the ALJ did not engage in a “weighing dynamic” when
evaluating the evidence. (Agency’s Brief (Br.) at 12.) Namely, Agency asserts the

       3
        “This Court’s review is limited to determining whether legal error has been committed,
whether constitutional rights have been violated, or whether the necessary findings of fact are
supported by substantial evidence.” F.R. v. Dep’t of Pub. Welfare, 4 A.3d 779, 782 n.7 (Pa.
Cmwlth. 2010).


                                              6
ALJ “improperly relied upon selective portions” of Mother’s testimony and
disregarded the testimony of Caseworker and Officer, who recorded Mother’s
statements within hours of the incident, and whose testimony corroborated one
another. (Id. at 15-17.) Finally, Agency argues the ALJ found Father’s “behavior
was totally unreasonable and thoughtless and perhaps a gross deviation from what a
reasonable person/parent in [Father]’s shoes would do under the circumstances,”
which is “precisely the definition of recklessness.” (Id. at 16-17.)
      The Department responds that the ALJ agreed that Father committed the acts
and accepted Agency’s facts but determined that Father’s conduct did not meet the
definition of child abuse. It argues Father’s behavior was immature, Father lacked
common sense, and Father showed poor judgment, but there was no evidence Father
acted recklessly because there was no description of what Father allegedly did when
he attempted to “flip” the mattress. According to Department, the hallway incident
is even clearer because there is no evidence that Father created a substantial and
unjustifiable risk of bodily injury so there is no evidence of recklessness.
      The county agency bears the burden of showing through substantial evidence
that an “indicated report of child abuse is accurate.” F.R. v. Dep’t of Pub. Welfare,
4 A.3d 779, 782 n.7 (Pa. Cmwlth. 2010). “Substantial evidence” is defined by the
CPSL as “[e]vidence which outweighs inconsistent evidence and which a reasonable
person would accept as adequate to support a conclusion.” 23 Pa.C.S. § 6303. This
standard has become referred to as a “weighing dynamic.” R.J.W. v. Dep’t of Human
Servs., 139 A.3d 270, 288 (Pa. Cmwlth. 2016) (citing A.P. v. Dep’t of Pub. Welfare,
98 A.3d 736, 744 (Pa. Cmwlth. 2014)). “When performing this ‘weighing dynamic,’
the factfinder must make and explain credibility determinations and weigh the
evidence ‘with reference to demeanor and substance of the testimony and all other



                                          7
evidence to enable meaningful appellate review.’”              Allegheny Cty. Office of
Children, Youth & Families v. Dep’t of Human Servs., 202 A.3d 155, 163 (Pa.
Cmwlth. 2019) (quoting A.P., 98 A.3d at 744-45). “[I]n discharging [its] duty[,] the
factfinder must consider all the named perpetrator’s evidence that conflicts with the
county’s evidence.” A.P., 98 A.3d at 744. “In determining whether a finding of fact
is supported by substantial evidence, a reviewing court must give the prevailing
party the benefit of all reasonable and logical inferences that may be drawn from the
evidence.” E.M. v. Dep’t of Human Servs., 191 A.3d 44, 52 (Pa. Cmwlth. 2018).
Furthermore, “[t]he Secretary of the Department (or the Secretary’s designee) is the
ultimate factfinder . . . and . . . is free to accept or reject the testimony of any witness,
either in whole or in part.” Allegheny Cty. Office of Children, Youth & Families,
202 A.3d at 163-64. Issues of weight and credibility are solely within the province
of the factfinder, and the findings cannot be disturbed or evidence reweighed by this
Court. Id. at 164; A.P., 98 A.3d at 743. Finally, whether there is substantial evidence
is a question of law. Allegheny Cty. Office of Children, Youth & Families, 202 A.3d
at 163.
       Here, Agency alleges Father committed child abuse by “recklessly . . .
[c]reating a reasonable likelihood of bodily injury to a child through any recent act
or failure to act.”      23 Pa.C.S. § 6303(b.1)(5).         Under the CPSL, the term
“[r]ecklessly” has the same meaning as found in Section 302 of the Crimes Code, 18
Pa.C.S. § 302. 23 Pa.C.S. § 6303(a). Under the Crimes Code:

       [a] person acts recklessly with respect to a material element of an
       offense when he consciously disregards a substantial and unjustifiable
       risk that the material element exists or will result from his conduct. The
       risk must be of such a nature and degree that, considering the nature
       and intent of the actor’s conduct and the circumstances known to him,
       its disregard involves a gross deviation from the standard of conduct
       that a reasonable person would observe in the actor’s situation.

                                             8
18 Pa.C.S. § 302(b)(3). The CPSL defines “[b]odily injury” as an “[i]mpairment of
physical condition or substantial pain.” 23 Pa.C.S. § 6303(a). “Recent act or failure
to act” is defined as “[a]ny act or failure to act committed within two years of the
date of the report to the department or county agency.” Id.
      Agency alleges Father committed child abuse against Child in one of two
ways: (1) by attempting to flip the mattress over upon which Child was laying; or
(2) by placing Child in the hallway outside the apartment, propped up against a wall,
and closing the door. We begin with the second incident first, as that is the incident
upon which the ALJ focused. The ALJ found, and the Bureau subsequently adopted
and the Secretary later upheld, that Father did place Child outside the apartment
door. However, importantly, the ALJ also found that, consistent with Mother’s
credited testimony, Child was only there “about a second” before Mother picked
Child up. (FOF ¶ 9.) Also, it is undisputed that the hallway is an enclosed common
area within the apartment building. (Id. ¶ 11.) We agree with the ALJ that Father’s
“behavior was immature and showed a lack of common sense and poor judgment,”
(ALJ Adjudication at 9), but we cannot conclude that the ALJ’s findings are
unsupported by substantial evidence or that the ALJ erred in determining Agency
did not meet its burden of proof with regard to this incident. The ALJ found, as
permitted to do as the factfinder, A.P., 98 A.3d at 743-44, that Child was alone in
the hallway for “about a second.” (FOF ¶ 9.) Mother’s credited testimony supports
this conclusion. (R.R. at 161.) Although the ALJ chose not to fully credit most of
Mother’s testimony, the ALJ believed Mother when she repeatedly testified that she
and Father were “right there,” within arm’s reach of Child. (Id. at 160-61, 174, 176-
77.) Again, as factfinder, the ALJ may credit a witness in whole or in part.
Allegheny Cty. Office of Children, Youth & Families, 202 A.3d at 163-64. Here, it


                                          9
is apparent that the ALJ carefully weighed the evidence presented and found it
favored Father. Even if we would have reached a different result, we cannot
substitute our findings for the ALJ’s. A.P., 98 A.3d at 743. In summary, Agency
was required to show Father acted recklessly in “[c]reating a reasonable likelihood
of bodily injury to a child through any recent act or failure to act.” 23 Pa.C.S.
§ 6303(b.1)(5). Based on the findings, we cannot find error in the determination that
Father’s act of placing Child outside the apartment door in an enclosed hallway for
“about a second,” while Mother and Father were “right there,” did not create a
reasonable likelihood that Child would suffer bodily injury in such a short amount
of time. (FOF ¶ 9; R.R. at 160-61, 174, 176-77.)
      That brings us to the other basis for Agency’s indicated report: the mattress
incident.   Agency presented limited evidence related to the mattress incident.
Caseworker testified that Mother told her that Father “attempted to lift the mattress
with the two children and [Mother] on the mattress,” but was unsuccessful. (R.R. at
95.) Officer testified Mother told Officer that Father “came in and flipped the
mattress, and then took one of the daughters out into the . . . hallway.” (Id. at 142.)
There is no other description of what Father allegedly did when he attempted to “lift”
or “flip” the mattress, such as how far he lifted the mattress off the ground, or how
close the children were to the mattress edge. Agency was required to show Father
acted recklessly in “[c]reating a reasonable likelihood of bodily injury to a child
through any recent act or failure to act.” 23 Pa.C.S. § 6303(b.1)(5). Without more
detail as to Father’s actions regarding the mattress incident, we cannot conclude
Agency met its burden.
      Agency has raised questions regarding whether the ALJ legally erred in
determining Agency failed to present substantial evidence of child abuse at the



                                          10
hearing. We recognize the difficulty Agency encountered when Mother testified as
a hostile witness at the hearing. However, we cannot find error here, based on the
credited testimony and findings, and in accordance with our standard of review.
Accordingly, we affirm the Secretary’s Final Order.


                                     _____________________________________
                                     RENÉE COHN JUBELIRER, Judge




                                       11
      IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Dauphin County Social Services for     :
Children and Youth,                    :
                       Petitioner      :   CASE SEALED
                                       :
                  v.                   :   No. 347 C.D. 2020
                                       :
Department of Human Services,          :
                      Respondent       :

                                  ORDER


      NOW, October 14, 2020, the Final Order of the Secretary of Human Services
in the above-captioned matter is AFFIRMED.



                                     _____________________________________
                                     RENÉE COHN JUBELIRER, Judge